Webb, Judge.
Navaho Corporation appeals from an order denying its motion to set aside a writ of possession and default judgment for unpaid rentals under a realty lease, which order was entered in the Civil Court of Fulton County where the dispossessory proceeding was instituted. It was contended in support of the motion that since the property in question was located in Coffee County, the summons should have been issued to, and served by, officers of that county pursuant to Code § 61-302, which provides for service in a dispossessory proceeding by officers "of the county where the land lies. . .”
The motion to set aside was properly denied. It is undisputed that the summons was issued by the clerk of the civil court and was served by the marshal of that court upon the president and registered agent of appellant corporation at its registered office in Fulton County. Thus the service of process was properly made under CPA § 4. "The methods of service provided herein are cumulative, and may be utilized with, after, or independently of, other methods of service. Whenever a statute provides for another method of service, service may be made under the circumstances and in the manner prescribed by the statute or under any other methods prescribed in this section.” Code Ann. § 81A-104 (i).
Since § 61-302 does not expressly prescribe that the *272cumulative service provisions of § 81A-104 (i) are unavailable, CPA § 81 (Code Ann. § 81A-181), providing for exceptions to the applicability of the Civil Practice Act, is inoperable. General Acceptance Corp. v. Bishop, 126 Ga. App. 421 (1) (190 SE2d 825) (1972).
Argued January 7, 1977
Decided January 19, 1977
Rehearing denied February 11, 1977
Sidney L. Moore, Jr., for appellant.
Hansell, Post, Brandon & Dorsey, F. T. Davis, Jr., Carol V. Clarke, for appellees.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.